--------------------------------------------------------------------------------

EXHIBIT 10.1

GETPOKERRAKEBACK.COM 4/F, M-3rd Building, Hi-tech Industrial Park, Nanshan
District Shenzhen 518070 People’s Republic of China Tel: (86) 755 26012511

September 25, 2009

To: The Undersigned Providers           Asia Regal Holdings Limited (“Asia
Regal”)   21st Floor, Room AB   50 Stanley Street   Hong Kong   Attention: Lin
Yang           Mr. Kin Keung Lai (“Lai”)   c/o Shenzhen China Skyrise Technology
Co. Ltd.   4/F, M-3rd Building, Hi-tech Industrial Park   Nanshan District,
Shenzhen 518070   People’s Republic of China

Gentlemen:

          Re:      Share Allocation and Issuance

          As you know, Getpokerrakeback.com (the “Company”), United Digital Home
H.K. Group Company Limited (“United Digital”), Asia Regal and Lai are parties to
a certain share exchange agreement, dated of even date herewith (the “Share
Exchange Agreement”), pursuant to which the Company acquired 100% of the issued
and outstanding capital stock of United Digital in exchange for 12,379,800
shares of the Company’s common stock, par value $0.001 (“Common Stock”),
constituting 72.8% of the Company’s issued and outstanding capital stock on a
fully-diluted basis as of and immediately after the consummation of the
transactions contemplated by the Share Exchange Agreement. Asia Regal desires to
allocate and direct to Lai the issuance of 485,576 shares issuable to Asia Regal
under the Share Exchange Agreement; and the Company desires to issue and deliver
to certain Providers of the Company signatory hereto (the “Providers”), an
aggregate of 4,105,750 shares of the Common Stock, as consideration for certain
services provided for the benefit of the Company and/or its subsidiaries in the
period leading up to the closing of the Share Exchange Agreement. Any
capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Share Exchange Agreement.

          NOW, THEREFORE, for and in consideration of the covenants set forth
herein and the mutual benefits to be gained by the parties signatory hereto, and
other good and valuable consideration, the receipt and adequacy of which are now
and forever acknowledged and confessed, the parties hereto hereby agree and
intend to be legally bound as follows:

          1. Share Allocation. Subject to the terms and conditions of this
letter agreement (this “Agreement”), Asia Regal hereby transfers and assigns to
Lai, and Lai accepts and assumes, all of Asia Regal’s right, title and interest
in and to 485,576 of the shares issuable to Asia Regal in connection with the
consummation of the transactions contemplated by the Share Exchange Agreement
(the “Shares”). Therefore, Asia Regal hereby transfers the Shares to Lai, in
connection with and only upon the consummation of the transactions contemplated
by the Share Exchange Agreement. The Shares shall be issued to Lai rather than
to Asia Regal and the number of shares issuable to Asia Regal in connection with
the Share Exchange Agreement shall be appropriately reduced.

--------------------------------------------------------------------------------

          2. Issuance of Service Shares.

                         (a)      Service Shares. Subject to the terms and
conditions of this Agreement, the Company hereby grants to each undersigned
Provider, and each undersigned Provider hereby accepts an aggregate of 4,105,750
shares of the Common Stock (the “Service Shares”) in such amounts as set forth
opposite such Provider’s name in Schedule 1 attached hereto, issuable as
consideration for services provided by the Providers in connection with the
consummation of the transactions contemplated by the Share Exchange Agreement.

                         (b)      Representations and Warranties of the
Providers. In connection with the issuance of the Service Shares to the
Providers pursuant to Section 2(b) above, each of the Providers hereby
represents and warrants to the Company as follows:

                                   (i)      Provider acknowledges that the
Company has made no representation to Provider regarding the Company, its
business or prospects.

                                   (ii)      Provider is accepting the Service
Shares for investment for Provider’s own account only, not as a nominee or
agent, and not with a view to, or for resale in connection with, any
“distribution” of the Service Shares within the meaning of the Securities Act of
1933, as amended (the “Securities Act”). By executing this Agreement, Provider
represents that Provider does not have any contract, undertaking, agreement, or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any of the Service Shares.

                                   (iii)      Provider has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of investment in the Company and has had full access to all
the information it considers necessary or appropriate to make an informed
investment decision with respect to the Service Shares.

                                   (iv)      The Provider understands that the
Service Shares have not been registered under the Securities Act and, if issued
in accordance with the provisions of this Agreement, will be issued by reason of
a specific exemption from the registration provisions of the Securities Act
which depends upon, among other things, the bona fide nature of the investment
intent and the accuracy of the Provider’s representations as expressed herein.
The non-registration shall have no prejudice with respect to any rights,
interests, benefits and entitlements attached to the Service Shares in
accordance with the Company’s charter documents or the laws of its jurisdiction
of incorporation.

                                   (v)      The Provider understands that the
Service Shares are characterized as “restricted securities” under the Securities
Act inasmuch as this Agreement contemplates that, if acquired by the Provider
pursuant hereto, the Service Shares would be acquired in a transaction not
involving a public offering. The issuance of the Service Shares hereunder have
not been registered under the Securities Act or the securities laws of any state
of the U.S. and that the transfer of the Service Shares is being effected in
reliance upon an exemption from registration afforded either under Section 4(2)
of the Securities Act for transactions by an issuer not involving a public
offering. The Provider further acknowledges that if the Service Shares are
issued to the Provider in accordance with the provisions of this Agreement, such
Service Shares may not be resold without registration under the Securities Act
or the existence of an exemption therefrom. The Provider represents that it is
familiar with Rule 144 promulgated under the Securities Act, as presently in
effect, and understands the resale limitations imposed thereby and by the
Securities Act.

- 2 -

--------------------------------------------------------------------------------

                                   (vi)      Provider is an “accredited
investor” within the meaning of Rule 501 under the Securities Act and Provider
was not organized for the specific purpose of acquiring the Service Shares.

                                   (vii)      Provider is not accepting the
Service Shares as a result of any advertisement, article, notice or other
communication regarding the Service Shares published in any newspaper, magazine
or similar media or broadcast over television or radio or presented at any
seminar or any other general solicitation or general advertisement.

                                   (viii)      Provider acknowledges that the
certificate evidencing the Service Shares will bear a restrictive legend
referring to the transfer limitations applicable under the Securities Act and
applicable state securities laws.

                         (c)      Indemnification. Each Provider agrees to
indemnify and hold harmless the Company from and against all liability, damage,
losses, costs and expenses (including reasonable attorneys’ fees and court
costs) which they may incur by reason of any breach of the representations and
warranties made by such Provider herein, or in any document provided by such
Provider to the Company.

                         (d)      General Release of All Claims. In
consideration of the issuance and delivery of the Service Shares described in
Section 2(b) above, each of the Providers, for itself and its heirs, successors,
and assigns, hereby voluntarily acquits, releases and forever discharges the
Company, United Digital, and their respective agents, its present and former
officers, directors, (trade) partners, employees, consultants, affiliates,
parents, subsidiaries, related entities, predecessors, heirs, successors, and
assigns (collectively, the “Covered Persons”) of and from any and all claims,
demands, actions, causes of action, suits, contracts, covenants, promises,
damages, judgments, liabilities, debts, costs and expenses whatsoever
(collectively, the “Claims”), both at law or in equity, whether known or
unknown, which such Provider has, has had or may hereafter have against the
Covered Persons, on account of any matter, cause, transaction, event,
occurrence, agreement or thing of any kind occurring at any time from the
beginning of the world up to the date of, or contemporaneously with, this
Agreement (including any Claims for issuance of equity securities in the Company
in connection with the transactions contemplated by the Share Exchange
Agreement) and including any claims for failure to pay for services rendered to
a Covered Person.

          3. Amendments/Waiver. This Agreement may not be changed orally or
modified, amended or supplemented without an express written agreement executed
by the Company, Asia Regal, Lai and the Providers. No waiver of any of the
provisions or conditions hereof or any of the rights of a party hereto shall be
effective or binding unless such waiver shall be in writing and signed by the
party claimed to have given or consented thereto. This Agreement is intended to
be for the sole benefit of the parties hereto and their respective successors,
heirs and permitted assigns, and none of the provisions herein are intended to
be, nor shall they be construed to be, for the benefit of any third person. This
Agreement shall be binding upon and inure to the benefit of each party’s
respective successors, heirs and permitted assigns, and the rights and
obligations of the parties hereunder may not be assigned without the written
consent of all parties hereto.

          4. Notices. All notices, communications and instructions required or
desired to be given under this Agreement must be in writing and shall be deemed
to be duly given if sent by registered or certified mail, return receipt
requested, or overnight courier to the address provided for each party in the
signature page hereto (or to such other address and to the attention of such
other person as any of the above may have furnished to the other parties in
writing and delivered in accordance with the provisions set forth above), with a
copy to: Pillsbury Winthrop Shaw Pittman LLP, 2300 N Street, NW, Washington, DC
20037-1122; Attn.: Louis A. Bevilacqua, Esq., Tel. (202) 663-8358, Fax. (202)
663-8007, Email: louis.bevilacqua@pillsburylaw.com.

- 3 -

--------------------------------------------------------------------------------

          5. Choice of Law, Jurisdiction and Venue. This Agreement shall be
governed by the laws of the State of New York without regard to principles of
conflict of laws, except to the extent that federal law may apply. Any dispute
shall be subject to the jurisdiction of the courts of New York, New York and the
parties agree to subject themselves to the jurisdiction of the courts in New
York County, New York.

          6. Complete Agreement. This Agreement contains the entire agreement of
the parties relating to the subject matter hereof. This Agreement and its terms
may not be changed orally but only by an agreement in writing signed by the
party against whom enforcement of any waiver, change, modification, extension or
discharge is sought. It is understood that this Agreement may be prepared and
executed in both the English and Chinese languages, with both versions having
legal efficacy. If a dispute arises as to the interpretation of a particular
provision of this Agreement because of differences between the Chinese and
English languages, the English version shall prevail.

          7. Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

          8. Binding Effect. This Agreement shall be binding upon the parties
hereto and inure to the benefit of the parties, their respective heirs,
administrators, executors, successors and assigns.

[Remainder of Page Left Blank Intentionally]

- 4 -

--------------------------------------------------------------------------------

          If this Side Letter correctly states your understanding of our
agreement, please indicate your consent and approval by executing in the blank
provided for your signature below.

Very truly yours,

GETPOKERRAKEBACK.COM


By: ________________________________________
Name: Mingchun Zhou
Title: Chief Executive Officer

Address for Notice:

c/o Shenzhen China Skyrise Technology Co. Ltd.
4/F, M-3rd Building, Hi-tech Industrial Park
Nanshan District Shenzhen 518070
People’s Republic of China
Attention: Chief Executive Officer

 

 

 

[Signature Page to Side Letter]

--------------------------------------------------------------------------------

Agreed to and Accepted this ___ day of _____________, 2009:

ASIA REGAL HOLDINGS LIMITED

 

By: ________________________________________
Name: Lin Yang
Title: Executive Director

Address for Notice:

21st Floor, Room AB
50 Stanley Street
Hong Kong
Tel.:
Fax.:
Attention:

 


___________________________________________
MR. KIN KEUNG LAI

Address for Notice:

Mr. Kin Keung Lai (“Lai”)
c/o Shenzhen China Skyrise Technology Co. Ltd.
4/F, M-3rd Building, Hi-tech Industrial Park
Nanshan District Shenzhen 518070
People’s Republic of China

[PROVIDER SIGNATURE PAGES FOLLOW]

 

 

[Signature Page to Side Letter]

--------------------------------------------------------------------------------

[SIGNATURE PAGE FOR PROVIDERS]

If an Individual:

 

___________________________________________
(Print Name Above)

 

___________________________________________
(Sign Name Above)

 

If an Entity:

 

___________________________________________
(Print Name Above)



By: ________________________________________
Name:
Title:

 

 

Address for Notice: See Schedule 1

 

 

[Signature Page to Side Letter]

--------------------------------------------------------------------------------

SCHEDULE 1



Provider Name

Address for Notice/ Delivery

Service Shares Percentage of
Outstanding
Shares Fuying Chen


Room 4002, RongChao Landmark
4028 Jintian Rd, Futian District
Shenzhen, People’s Republic of China
22,000


0.10%


Xiaobin Liu


Room 4002, RongChao Landmark
4028 Jintian Rd, Futian District
Shenzhen, People’s Republic of China
130,000


0.62%


Chunhong Lv


Room 4002, RongChao Landmark
4028 Jintian Rd, Futian District
Shenzhen, People’s Republic of China
130,000


0.62%


Lei Wang


Room 4002, RongChao Landmark
4028 Jintian Rd, Futian District
Shenzhen, People’s Republic of China
20,000


0.09%


Fei Liang


Room 4002, RongChao Landmark
4028 Jintian Rd, Futian District
Shenzhen, People’s Republic of China
10,000


0.05%


Dongshan Wang


Room 4002, RongChao Landmark
4028 Jintian Rd, Futian District
Shenzhen, People’s Republic of China
10,000


0.05%


Dequan Zhao


Room 4002, RongChao Landmark
4028 Jintian Rd, Futian District
Shenzhen, People’s Republic of China
50,000


0.24%


Yan Lam


Room 4002, RongChao Landmark
4028 Jintian Rd, Futian District
Shenzhen, People’s Republic of China
100,000


0.47%


Yuansong Luo


Room 4002, RongChao Landmark
4028 Jintian Rd, Futian District
Shenzhen, People’s Republic of China
100,000


0.47%


Flying Crystal Limited


Room 4002, RongChao Landmark
4028 Jintian Rd, Futian District
Shenzhen, People’s Republic of China
100,000


0.47%


Feng Yu


Room 4002, RongChao Landmark
4028 Jintian Rd, Futian District
Shenzhen, People’s Republic of China
1,363,750


6.46%





--------------------------------------------------------------------------------




Provider Name

Address for Notice/ Delivery

Service Shares Percentage of
Outstanding
Shares Jingxu Wu


Room 4002, RongChao Landmark
4028 Jintian Rd, Futian District
Shenzhen, People’s Republic of China
420,000


1.99%


Wanteng Zheng


Room 4002, RongChao Landmark
4028 Jintian Rd, Futian District
Shenzhen, People’s Republic of China
160,000


0.76%


Jiaojiao Jiao


Room 4002, RongChao Landmark
4028 Jintian Rd, Futian District
Shenzhen, People’s Republic of China
880,000


4.17%


Huibin Zheng


Room 4002, RongChao Landmark
4028 Jintian Rd, Futian District
Shenzhen, People’s Republic of China
50,000


0.24%


Ming Xu


Room 4002, RongChao Landmark
4028 Jintian Rd, Futian District
Shenzhen, People’s Republic of China
200,000


0.95%


Haiyan Liang


Room 4002, RongChao Landmark
4028 Jintian Rd, Futian District
Shenzhen, People’s Republic of China
100,000


0.47%


Wei Liu


Room 4002, RongChao Landmark
4028 Jintian Rd, Futian District
Shenzhen, People’s Republic of China
100,000


0.47%


Jianhua Lu


Room 4002, RongChao Landmark
4028 Jintian Rd, Futian District
Shenzhen, People’s Republic of China
160,000


0.76%


Total   4,105,750 19.45%

- 2 -

--------------------------------------------------------------------------------